Case 0:18-cv-61984-FAM Document 13 Entered on FLSD Docket 11/13/2018 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 0:18-CV-61984-FAM


  POLLY BASSETT,

          Plaintiff,

  v.

  WAL-MART STORES EAST, L.P.,

          Defendant.


       PLAINTIFF’S NOTICE OF WITHDRAW WITHOUT PREJUDICE OF MOTION TO
       COMPEL RESPONSES TO DISCOVERY TO DEFENDANT, WAL-MART STORES
                                   EAST, L.P.

          COMES NOW, the Plaintiff, POLLY BASSETT, by and through undersigned counsel,

  pursuant to Fed. R. Civ. P. 33 and 37, hereby files this Notice of Withdraw Without Prejudice of

  Motion to Compel Responses to Discovery to Defendant, Wal-Mart Stores East, L.P. Plaintiff

  intends to refile her motion for certain unresolved items.

                                                       Respectfully submitted,

  Dated: November 13, 2018
                                                       By: s/Matthew Sean Tucker
                                                       Matthew Sean Tucker
                                                       Florida Bar No. 90047
                                                       Tucker Law®
                                                       200 SE 6TH Street, Suite 405
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 204-0444
                                                       Facsimile: (954) 358-4946
                                                       Matt@TuckerUp.com
                                                       Attorney for Plaintiff(s)




                                              Page 1 of 2
Case 0:18-cv-61984-FAM Document 13 Entered on FLSD Docket 11/13/2018 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 13, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF and that service was perfected on all

  counsel of record and interested parties through this system.

                                                       By: s/Matthew Sean Tucker

  Service List:
  Annalisa Gutierrez, Esq.
  Gilda M. Chavez, Esq.
  Jerry D. Hamilton, Esq.
  Hamilton, Miller & Birthisel, LLP
  150 Southeast Second Avenue, Suite 1200
  Miami, FL 33131
  agutierrez@hamiltonmillerlaw.com
  gchavez@hamiltonmillerlaw.com
  jhamilton@hamiltonmillerlaw.com




                                             Page 2 of 2
